       Case: 1:20-cv-07441 Document #: 1 Filed: 12/16/20 Page 1 of 4 PageID #:1


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MARY HARVEY,                    )
     Plaintiff,                 )
                                )
     v.                         )
                                )
MEDIATION RECOVERY CENTER INC., )
     Defendant.                 )

                                          COMPLAINT

       Plaintiff Mary Harvey, by her counsel, Paúl Camarena, respectfully complains as follows:

                                           Introduction.

1)     In 1978, the United States Congress found “abundant evidence of the use of abusive,

deceptive, and unfair debt collection practices by many debt collectors” which “contribute to the

number of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of

individual privacy.” 15 U.S.C § 1692(a). Thus, Congress enacted the Fair Debt Collection

Practices Act “to eliminate abusive debt collection practices by debt collectors, to insure that

those debt collectors who refrain from using abusive debt collection practices are not

competitively disadvantaged, and to promote consistent State action to protect consumers against

debt collection abuses.” 15 U.S.C § 1692(e).

2)     However, Defendant Mediation Recovery Center Inc. continues to use unfair debt

collection practices and, hence, has violated the Fair Debt Collection Practices Act.

                                      Jurisdiction and Venue.

3)     Pursuant to 28 U.S.C. § 1331, United States District Courts have jurisdiction of this civil

action because the action arises under the laws of the United States. Pursuant to 28 U.S.C.

§ 1391(b)(2), the Northern District of Illinois, Eastern Division, is the proper venue because a

substantial part of the events or omissions giving rise to this action occurred in the Northern

District of Illinois, Eastern Division.
      Case: 1:20-cv-07441 Document #: 1 Filed: 12/16/20 Page 2 of 4 PageID #:2




                                             Parties.

4)     Plaintiff Mary Harvey is a “consumer” as that term is defined in 15 U.S.C. § 1692a(3),

and Mary Harvey resides within the Eastern Division.

5)     Defendant Mediation Recovery Center Inc. is a “debt collector” as that term is defined in

15 U.S.C. § 1692a(6). Defendant Mediation Recovery Center Inc. is also a corporation

incorporated in the State of Illinois and located in DeKalb, IL.

                                       Factual Allegations.

6)     Like millions of other Americans, Mary Harvey has incurred significant consumer debts,

she has struggled to service all of her consumer debts, and she eventually became delinquent

with respect to some consumer debts.

7)     Debt Collector-Defendant Mediation Recovery Center eventually began handling some of

Mary Harvey’s consumer debt.

8)     Upon information and belief, Debt Collector-Defendant Mediation Recovery places

telephone calls to consumers from DeKalb, IL.

9)     On May 18, 2020, at 12:15pm CST, Debt Collector-Defendant Mediation Recovery

placed a telephone call to Mary Harvey and caused a Chicago suburban area code (“630”) to

appear on Ms. Harvey’s phone caller I.D. System, so as to trick Ms. Harvey into believing that an

acquaintance was calling.

10)    During this telephone call, Debt Collector-Defendant Mediation Recovery’s agent, one

“Samantha,” left a voicemail message and alleged that, previously, Defendant had sent an email

to Ms. Harvey.

11)    In fact, Debt Collector-Defendant Mediation Recovery had not sent an email to Ms.

Harvey.
      Case: 1:20-cv-07441 Document #: 1 Filed: 12/16/20 Page 3 of 4 PageID #:3




12)    During this voicemail message, Debt Collector-Defendant Mediation Recovery failed to

disclose that that communication was from a debt collector.

13)    Debt Collector-Defendant Mediation Recovery’s telephone call and voicemail message to

Ms. Harvey have caused actual damages to Ms. Harvey because the call and message have

caused, inter alia, Ms. Harvey to become frustrated.

                                        Causes of Action.

                                Count One (15 U.S.C. § 1692e).

14)    The Fair Debt Collection Practices Act, at 15 U.S.C. § 1692e, provides that a “debt

collector may not use any false, deceptive, or misleading representation or means in connection

with the collection of any debt.”

15)    Debt Collector-Defendant Mediation Recovery violated Section 1692e by using false,

deceptive or misleading representations by:

a)     placing a telephone call from DeKalb, IL while causing that call to display a Chicago

suburban area code on Ms. Harvey’s caller I.D. system, so as to trick her; and

b)     falsely alleging that, previously, Defendant had sent an email to Ms. Harvey.

                              Count Two    (15 U.S.C. § 1692e(11)).

16)    The Fair Debt Collection Practices Act, at 15 U.S.C. § 1692e, provides that a “debt

collector may not use any false, deceptive, or misleading representation or means in connection

with the collection of any debt.” Subsection 1692e(11) specifically prohibits the “failure to

disclose … that the communication is from a debt collector.”

17)    Debt Collector-Defendant Mediation Recovery violated Subsection 1692e(11) by placing

a telephone call to Ms. Harvey and leaving a voicemail message that failed to disclose that the

communication was from a debt collector.
      Case: 1:20-cv-07441 Document #: 1 Filed: 12/16/20 Page 4 of 4 PageID #:4




                                        Prayer for Relief.

       WHEREFORE, Mary Harvey respectfully requests that this Honorable Court hold a trial

by jury and that this Court will enter judgment in her favor (and against Debt Collector-

Defendant Mediation Recovery) for her actual and statutory damages, including her reasonable

attorney’s fees and costs, pursuant to 15 U.S.C. § 1692k.

       Respectfully submitted,
       Plaintiff Mary Harvey’s Counsel
       North & Sedgwick, L.L.C.
by:    /s/ Paúl Camarena
       Paúl Camarena, Esq.
       500 So. Clinton, No. 132
       Chicago, IL 60607
       (312) 493-7494
       paulcamarena@paulcamarena.com
